Case 2:19-cr-00877-CCC Document 135 Filed 09/29/20 Page 1 of 1 PageID: 2339




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor               973-645-2700
                                                             Newark, New Jersey 07102


                                                             September 29, 2020

The Honorable Claire C. Cecchi
United States District Judge
Martin Luther King Jr. Federal Building and U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Matthew Goettsche, et al.,
                          Crim. No. 19-877

Your Honor:

      Pursuant to the current Scheduling Order in this matter, the
Government is required to produce to defense counsel “non-filtered records
that were produced by Apple in response to search warrants that presented
technical difficulties” (the “Apple Records”) by September 30, 2020. Dkt 117.
The Government is prepared to make a substantial production of the Apple
Records on September 30. However, due to technical issues that have been
exacerbated by the processing of these records during the COVID-19 pandemic,
the Government is requesting that the deadline to produce the entirety of the
Apple Records be extended to October 21, 2020. The Government has
conferred with defense counsel, who have consented to this request.

                                                             Respectfully submitted,

                                                             CRAIG CARPENITO
                                                             United States Attorney




                                                             By: Anthony P. Torntore
                                                                 Jamie L. Hoxie
                                                                 Assistant U.S. Attorneys
